PER CURIAM.
We deny the petition for writ of certio-rari filed by Charles Scott seeking review of the circuit court’s order denying his petition for writ of mandamus, which challenged a disciplinary report resulting in the imposition of disciplinary confinement and loss of gain time. To the extent that Scott contests the circuit court’s imposition of a lien on his prisoner trust account, we treat his argument as if it had been filed as a motion for review pursuant to Florida Rule of Appellate Procedure 9.430. Lowery v. McDonough, 940 So.2d 540 (Fla. 1st DCA 2006). We grant that motion for review and quash the circuit court’s order which authorised imposition of the lien. This court has repeatedly recognized that statutory authority does not exist for the circuit court to impose a lien to recover costs and fees in proceedings of this nature. Id.; see also Terry v. McDonough, 935 So.2d 81 (Fla. 1st DCA 2006); Rodriguez v. McDonough, 932 So.2d 515 (Fla. 1st DCA 2006); Wagner v. McDonough, 927 So.2d 216, 217 (Fla. 1st DCA 2006).
WEBSTER, BENTON, and VAN NORTWICK, JJ„ concur.